UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1091


JIN XIU CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2009              Decided:   January 7, 2010


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jin Xiu Chen, Petitioner Pro Se. Carol Federighi, Senior
Litigation Counsel, Jem Colleen Sponzo, M. Jocelyn Lopez Wright,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jin Xiu Chen, a native and citizen of China, petitions

for   review    of   an    order   of   the   Board   of   Immigration   Appeals

(Board) denying Chen’s motion to reopen removal proceedings.                   We

have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Chen’s motion.                       See 8

C.F.R. § 1003.2(a) (2009).           We accordingly deny the petition for

review for the reasons stated by the Board.                   See In re: Chen

(B.I.A. Dec. 26, 2007).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the   court   and   argument     would   not   aid   the

decisional process.

                                                               PETITION DENIED




                                         2